         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


SARA FRAGA, individually and on behalf           Civil Action No.:
of all persons similarly situated,
                                                 COLLECTIVE AND CLASS ACTION
                Plaintiff,                       COMPLAINT

        v.                                       Jury Trial Demanded

PREMIUM RETAIL SERVICES, INC.,

                Defendant.


                      COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Sara Fraga (“Plaintiff”), through her undersigned counsel, individually and on

behalf of all others similarly situated, files this Collective and Class Action Complaint

(“Complaint”) against Defendant Premium Retail Services, Inc. (“Defendant” or “Premium Retail”)

seeking all available remedies under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

seq., and Massachusetts law. The following allegations are made on personal knowledge as to

Plaintiff’s own conduct and on information and belief as to the acts of others.

                                         INTRODUCTION

       1.      Defendant Premium Retail Services, Inc., is a retail solutions company that provides

retail merchandising, strategy, and support to companies nationwide. Premium Retail employs

individuals, such as Plaintiff and those similarly situated, to audit and stock product, build product

displays, and update product pricing and signage.

       2.      This case is about Premium Retail’s failure to comply with applicable federal and

state wage laws, as well as its failure to properly pay Plaintiff and similarly situated individuals

who have worked for Premium Retail in the job titles of Retail Specialist, Retail Zone Specialist,
            Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 2 of 17




Retail Merchandiser, Reset Team Lead, Merchandising Team Member, and other similar roles,

however titled (collectively, “Merchandisers”), for all the time they have worked—including all

overtime hours worked—as was required to display products in retail outlets and promote the sale

of Premium Retail’s clients’ products.

                                  JURISDICTION AND VENUE

        3.       Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

        4.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

state-law claims because those claims derive from a common nucleus of operative facts.

        5.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendant conducts

business in this District and a substantial part of the events or omissions giving rise to the claim

occurred in this District.

                                             PARTIES

        6.       Plaintiff Sara Fraga is a citizen of Massachusetts. Plaintiff worked for Defendant as

a Merchandiser in Massachusetts, Connecticut, and New York from approximately December 2020

to January 2021. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented in writing to participate in

this action. See Exhibit A.

        7.       Defendant Premium Retail Services, Inc. is a registered Missouri corporation that

does business in the Commonwealth of Massachusetts. Premium Retail provides merchandising

support to retailers as a third-party labor agency nationwide. Defendant’s clients include, for

example, Best Buy, Walgreens, Rite Aid, and Ulta. See https://premiumretail.com/ (last visited May

7, 2021).

        8.       Defendant’s corporate headquarters is located at 618 Spirit Drive, Chesterfield,




                                                   2
          Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 3 of 17




Missouri, 63005.

         9.        Defendant employed Plaintiff and continues to employ similarly situated employees

as defined by the FLSA, 29 U.S.C. § 203(d). See also 29 C.F.R. 791.2(a).

         10.       The unlawful acts alleged in this Complaint were committed by Defendant or

Defendant’s officers, agents, employees, or representatives, while actively engaged in the

management of Defendant’s businesses or affairs and with the authorization of Defendant.

         11.       During all times relevant hereto, Plaintiff was an employee of Defendant and is

covered by the FLSA.

         12.       Defendant is an employer covered by the FLSA.

         13.       Defendant employs individuals, including Merchandisers, in Massachusetts, as well

as other states.

         14.       Defendant employs individuals engaged in commerce or in the production of goods

for commerce or handling, selling, or otherwise working on goods or materials that have been

moved in or produced in commerce by any person, as described by 29 U.S.C. §§ 206-207.

         15.       Defendant’s annual gross sales exceed $500,000.

                              COLLECTIVE AND CLASS DEFINITIONS

         16.       Plaintiff brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as

a collective action on behalf of herself and the following collective:

         All current and former non-exempt employees who were paid by Premium Retail
         Services, Inc. to perform merchandising services in the United States during the
         applicable limitations period (the “FLSA Collective”).

         17.       Plaintiff brings Counts II, III, IV, and V (the Massachusetts state law claims) as a

class action pursuant to Federal Rule of Civil Procedure 23 on behalf of herself and the following

class:




                                                     3
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 4 of 17




       All current and former non-exempt employees who were paid by Premium Retail
       Services, Inc. to perform merchandising services in the Commonwealth of
       Massachusetts during the applicable limitations period (the “Massachusetts Class”).

       18.     The FLSA Collective and the Massachusetts Class are together referred to as the

“Classes” and the members of the Classes as “Class Members.”

       19.     Plaintiff reserves the right to redefine the Classes prior to notice or class

certification, and thereafter, as may be warranted or necessary based upon discovery or otherwise.

                                             FACTS

       20.     Defendant provides retail merchandising, strategy, support, and advocacy solutions

to retailers nationwide.

       21.     Defendant provides retail merchandising services to retail store companies who have

made the business decision not to conduct their merchandising internally and instead rely on third-

party labor agencies such as Defendant. See https://premiumretail.com/merchteam/ (last visited

Apr. 16, 2021).

       22.     On a weekly basis, Defendant deploys thousands of Merchandisers across all 50

states to visit more than 8,000 retail locations. See https://premiumretail.com/merchteam/ (last

visited May 7, 2021).

       23.     Plaintiff and Class Members were employed by Defendant as non-exempt

employees to perform merchandising services for Defendant’s clients.

       24.     Merchandisers’ primary job duties include but are not limited to auditing and

stocking product, building product displays, and updating product pricing and signage.

       25.     Plaintiff worked as a Merchandiser for Defendant from approximately December

2020 to January 2021 in Massachusetts, Connecticut, and New York, providing retail

merchandising services to Defendant’s customers throughout those states.

       26.     Defendant paid Plaintiff and Class Members only for work performed from the time


                                                4
          Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 5 of 17




they arrived at each jobsite until the time they left. Defendant did not pay Plaintiff and Class

Members properly for their travel time between multiple jobsites during the workday.

     Defendant Failed to Pay for Time Spent Driving Between Jobsites During the Workday

         27.   Plaintiff and Class Members were regularly required to drive between different

jobsites during the workday. Plaintiff and Class Members, however, were not compensated for their

travel between jobsites during the workday.

         28.   Defendant assigns Merchandisers, including Plaintiff and Class Members, to a zone

of store locations based primarily on the Merchandiser’s geographic location. Merchandisers then

fulfill their job assignments by traveling to these preassigned jobsites weekly.

         29.   A jobsite is typically a big-box retailer where Merchandisers may be asked to

perform several types of projects for Defendant’s clients, such as building product displays or

updating pricing and signage.

         30.   Plaintiff’s typical workday often included travel to multiple retailers, which could

be up to or greater than five (5) retailers in the same workday.

         31.   Upon arrival to each jobsite, Plaintiff and Class Members clock in using QTrax,

which is an enterprise management system utilized by Defendant to perform a variety of in-house

and client-facing functions, including job assignments to Merchandisers.

         32.   Upon departure from each jobsite, Plaintiff and Class Members clock out using

QTrax.

         33.   The length of Plaintiff’s assignment at each jobsite varied from as short as thirty

(30) minutes to as long as seven (7) hours.

         34.   Plaintiff spent up to two (2) hours or more commuting between jobsites during each

workday. The assigned jobsites between which Plaintiff drove during her workday were often thirty




                                                  5
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 6 of 17




(30) minutes or more apart.

       35.     Routine road traffic and occasional dangerous driving conditions often triggered

longer drive times between jobsites.

       36.     Defendant does not include time that Merchandisers spend driving for Defendant

between different jobsites during the workday in its computations of hours worked.

       37.     This uncompensated drive time is integral and indispensable to Plaintiff’s and Class

Members’ main job duties, was required by Defendant, and was performed for Defendant’s benefit.

       38.     Plaintiff’s and Class Members’ drive time is compensable under the continuous-

workday rule because this time spent transporting between Defendant’s jobsites during the workday

is solely for the benefit of Defendant.

       39.     Defendant’s systematic practice of not paying Plaintiff and Class Members for time

spent driving between jobsites during the workday deprived Plaintiff and Class Members of wages

earned, including minimum wage, straight time, and overtime compensation.

       40.     The unpaid time spent driving between Defendant’s jobsites, including overtime, is

more than de minimis.

                        Plaintiff and Class Members Worked Off-The-Clock

       41.     Plaintiff and Class Members routinely worked off-the-clock each workweek.

       42.     Once merchandising job assignments are disseminated via QTrax, Merchandisers

are responsible for meeting Defendant’s job assignment deadlines as agreed between Defendant

and its customers.

       43.     Part of Plaintiff’s and Class Members’ job duties include mapping out job

assignments, opening and sorting shipped point-of-purchase (“POP”) displays required by each

job assignment prior to arriving at each jobsite, taking stock of material required by each job




                                                6
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 7 of 17




assignment, and matching displays with the appropriate project.

       44.     The POP displays include but are not limited to print coupons and signage aimed

at highlighting and advertising Defendant’s clients’ products to customers.

       45.         POP displays are work supplies typically required for performing Merchandisers’

work activities.

       46.     For example, Plaintiff recalls that she spent approximately one (1) to two (2) hours

each workday mapping out assignments and preparing all necessary POP displays. Plaintiff

understood that other Class Members engaged in similar assignments at the direction of Defendant.

       47.     Defendant, however, paid Plaintiff and Class Members only for work performed

from the time they arrived at each worksite until the time they left the jobsite.

       48.     Defendant’s practice of not paying Plaintiff and Class Members for work that they

performed off-the-clock deprived Plaintiff and Class Members of wages earned, including

minimum wage, straight time, and overtime compensation.

                        Class Members Are Not Paid Overtime Compensation

       49.     Plaintiff and Class Members regularly worked more than forty (40) hours per week.

       50.     Plaintiff estimates that she worked approximately sixty (60) to seventy-five (75)

hours or more per week. Plaintiff observed other Class Members working similar hours at the

direction of Defendant.

       51.     Plaintiff and Class Members regularly worked four (4) to seven (7) days per week.

       52.     Defendant did not pay Plaintiff and Class Members for all hours worked in excess

of forty (40) hours in a workweek.

       53.     Towards the end of her employment, Plaintiff was paid approximately $14 per hour

and was not paid minimum wage, her regular rate, or an overtime premium for all hours worked




                                                  7
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 8 of 17




over forty (40) hours in a workweek, despite regularly working approximately sixty (60) to

seventy-five (75) hours or more per week.

        54.    Plaintiff observed that other Class Members were paid similarly.

        55.    Defendant’s pay policy, in which Plaintiff and other Merchandisers are not

compensated for all time worked and are not paid an overtime premium for all hours worked in

excess of forty (40) hours per workweek, does not comply with the requirements of the FLSA or

state law.

                  Defendant’s Failure to Properly Pay Merchandisers Is Willful

        56.    Defendant’s actions in violation of the FLSA have been willfully made to avoid

liability under the FLSA and to decrease the amount of compensation that Defendant pays overall

to its Merchandisers.

        57.    Despite being able to track Plaintiff and Class Members’ job assignments,

Defendant has failed to make, keep, and preserve records with respect to Plaintiff and other

Merchandisers sufficient to determine their lawful wages, actual hours worked, and other

conditions of employment as required by law. See, e.g., 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a),

516.6(a)(1), 516.2(c) (requiring employers to maintain payroll records for three years and time

sheets for two years, including the exact number of hours worked each day and each week).

        58.    Even though the FLSA and applicable state law require overtime premium

compensation for hours worked over forty (40) per week, Defendant did not pay Merchandisers,

such as Plaintiff and Class Members, overtime premium compensation for all overtime hours

worked over forty (40) per week.

        59.    Defendant knew, or absent its own recklessness should have known, that

Merchandisers were entitled to such overtime premiums.




                                                8
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 9 of 17




        60.    Defendant has failed to pay Plaintiff and Class Members all overtime compensation

owed.

        61.    By failing to pay all overtime compensation owed to Plaintiff and Class Members,

Defendant has acted willfully and with reckless disregard for clearly applicable FLSA and state law

provisions.

                          COLLECTIVE ACTION ALLEGATIONS

        62.    Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

        63.    Plaintiff desires to pursue her FLSA claim on behalf of any individuals who opt-in

to this action pursuant to 29 U.S.C. § 216(b).

        64.    Plaintiff and the FLSA Collective are “similarly situated” as that term is used in 29

U.S.C. § 216(b) because, among other things, all such individuals worked pursuant to Defendant’s

previously described common pay practices and as a result of such practices were not paid the full

and legally mandated overtime premium for all hours worked over forty (40) during the workweek.

Resolution of this action requires inquiry into common facts, including, without limitation,

Defendant’s common compensation, timekeeping, and payroll practices.

        65.    Defendant failed to pay overtime at time and a half (1½) the employee’s regular

rate as required by the FLSA for hours worked in excess of forty (40) hours per workweek.

        66.    The similarly situated employees are known to Defendant and are readily

identifiable and may be located through Defendant’s business records.

        67.    Defendant employs many FLSA Collective Members throughout the United States.

These similarly situated employees may be readily notified of the instant litigation through direct

means, such as U.S. mail, email, and other appropriate means, and should be allowed to receive




                                                 9
        Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 10 of 17




notice of this lawsuit and opt into it pursuant to 29 U.S.C. § 216(b) for the purpose of collectively

adjudicating their similar claims for overtime and other compensation violations, liquidated

damages (or, alternatively, interest), and attorneys’ fees and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       68.     Plaintiff brings this action as a class action pursuant to FED. R. CIV. P. 23 on behalf

of herself and the Massachusetts Class as defined above.

       69.     The members of the Massachusetts Class are so numerous and dispersed that

joinder of all members is impracticable. Upon information and belief, there are more than fifty

(50) members in the Massachusetts Class.

       70.     Plaintiff will fairly and adequately represent and protect the interests of the

Massachusetts Class because there is no conflict between the claims of Plaintiff and those of the

Massachusetts Class, and Plaintiff’s claims are typical of the claims of the Massachusetts Class.

Plaintiff’s undersigned counsel is competent and experienced in litigating class actions and other

complex litigation matters, including wage-and-hour cases like the one at bar.

       71.     There are questions of law and fact common to the proposed Massachusetts Class,

which predominate over any questions affecting only individual Class members, including,

without limitation:

               a.      whether Defendant violated and continues to violate federal and

                       Massachusetts law through its policies and practices of not paying its

                       Merchandisers for all hours worked;

               b.      whether Defendant violated and continues to violate federal and

                       Massachusetts law through its policies and practices of not paying its

                       Merchandisers appropriate overtime compensation; and




                                                 10
        Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 11 of 17




               c.      whether Defendant violated and continues to violate federal and

                       Massachusetts law through its policies and practices of not paying its

                       Merchandisers at the applicable minimum wage.

       72.     Plaintiff’s claims are typical of the claims of the Massachusetts Class in the

following ways, without limitation: (a) Plaintiff is a member of the Massachusetts Class; (b)

Plaintiff’s claims arise out of the same policies, practices and course of conduct that form the basis

of the claims of the Massachusetts Class; (c) Plaintiff’s claims are based on the same legal and

remedial theories as those of the Massachusetts Class and involve similar factual circumstances;

(d) there are no conflicts between the interests of Plaintiff and the Massachusetts Class; and (e) the

injuries suffered by Plaintiff are similar to the injuries suffered by the Massachusetts Class

members.

       73.     Class certification is appropriate under FED. R. CIV. P. 23(b)(3) because questions

of law and fact common to the Massachusetts Class predominate over any questions affecting only

individual Class members.

       74.     Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the duplication of effort and expense that numerous individual actions

would entail. No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action, and no superior alternative exists for the fair

and efficient adjudication of this controversy. The Massachusetts Class members are readily

identifiable from Defendant’s own employment records. Prosecution of separate actions by

individual members of the Massachusetts Class would create the risk of inconsistent or varying




                                                 11
        Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 12 of 17




adjudications with respect to individual Massachusetts Class members that would establish

incompatible standards of conduct for Defendant.

        75.    A class action is superior to other available methods for adjudication of this

controversy because joinder of all members is impractical. Further, the amounts at stake for many

of the Massachusetts Class members, while substantial, are not great enough to enable them to

maintain separate suits against Defendant.

        76.    Without a class action, Defendant will retain the benefit of its wrongdoing, which

will result in further damages to Plaintiff and the Massachusetts Class. Plaintiff envisions no

difficulty in the management of this action as a class action.

                                            COUNT I
                                     Violation of the FLSA
                         (On Behalf of Plaintiff and the FLSA Collective)

        77.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        78.    The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the

employee’s regular rate. See 29 U.S.C. § 207(a)(1).

        79.    Defendant is subject to the wage requirements of the FLSA because Defendant is

an “employer” under 29 U.S.C. § 203(d).

        80.    At all relevant times, Defendant is an “employer” engaged in interstate commerce

or in the production of goods for commerce within the meaning of the FLSA. See 29 U.S.C. § 203.

        81.    At all relevant times, Plaintiff and Collective Members have been covered

employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

        82.    Plaintiff and Collective Members are not exempt from the requirements of the

FLSA.




                                                 12
        Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 13 of 17




       83.      Plaintiff and Collective Members are entitled to be paid overtime compensation for

all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1) and 29 C.F.R.

§ 778.112.

       84.      Defendant’s compensation scheme applicable to Plaintiff and Collective Members

failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

       85.      Defendant knowingly failed to compensate Plaintiff and Collective Members for

all hours worked when they worked in excess of forty (40) hours per week and failed to pay proper

overtime premiums at a rate of one and one-half (1½) times their regular hourly wage, in violation

of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112.

       86.      Defendant also failed to make, keep, and preserve records with respect to Plaintiff

and Collective Members sufficient to determine their wages, hours, and other conditions of

employment in violation of the FLSA. 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5(a), 516.6(a)(1),

516.2(c).

       87.      In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

       88.      Pursuant to 29 U.S.C. § 216(b), employers such as Defendant, who intentionally

fail to pay an employee wages in conformance with the FLSA shall be liable to the employee for

unpaid wages, liquidated damages, court costs, and attorneys’ fees incurred in recovering the

unpaid wages.

                                           COUNT II
              Violation of the Massachusetts Minimum Fair Wage Law (Overtime)
                      (On Behalf of Plaintiff and the Massachusetts Class)

       89.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       90.      The Massachusetts Minimum Fair Wage Law requires that employees be




                                                  13
          Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 14 of 17




compensated for all hours worked in excess of forty (40) hours per week at a rate not less than one

and one-half times (1 ½) the employee’s regular rate of pay. Mass. Gen. L. c. 151 § 1A.

         91.   Defendant’s conduct, as set forth above, in failing to pay Plaintiff and

Massachusetts Class members overtime wages which they earned as a result of their employment

violates the Massachusetts Minimum Fair Wage Law, Mass. Gen. L. C. 151 § 1A. This claim is

brought pursuant to Mass. Gen. L. C. 151 § 1B.

         92.   Consistent with Mass. Gen. L. c. 149 § 150, Plaintiff filed a wage claim with the

office of the Massachusetts Attorney General, which issued a right-to-sue letter on May 4, 2021.

         93.   As a result of Defendant’s violation of the Minimum Fair Wage Law, Plaintiff and

Massachusetts Class members have incurred harm and loss in an amount to be determined at trial,

along with mandatory treble damages, attorney’s fees, and costs of litigation. Mass. Gen. L. c. 149

§ 150.

                                            COUNT III
         Violation of the Massachusetts Minimum Fair Wage Law (Timely Wage Payment)
                        (On Behalf of Plaintiff and the Massachusetts Class)

         94.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

         95.   As set forth above, Defendant violated the Massachusetts Minimum Fair Wage Law

by failing to timely pay Plaintiff and Massachusetts Class members all wages due to them as such

wages became due and payable.

         96.   Defendant’s failure to pay overtime wages as required by Mass. Gen. L. c. 151 § 1A

caused Plaintiff and Massachusetts Class members to be deprived of the full amount of their earned

wages when such wages became due and payable.

         97.   Defendant’s failures to timely pay due and payable wages were repeated, knowing,

and willful.




                                                 14
         Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 15 of 17




         98.    As a result of Defendant’s violation of the Minimum Fair Wage Law, Plaintiff and

Massachusetts Class members have incurred harm and loss in an amount to be determined at trial,

along with mandatory treble damages, attorney’s fees, and costs of litigation. Mass. Gen. L. c. 149

§ 150.

                                           COUNT IV
           Violation of the Massachusetts Minimum Fair Wage Law (Minimum Wage)
                       (On Behalf of Plaintiff and the Massachusetts Class)

         99.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

         100.   The Massachusetts Minimum Fair Wage Law requires that employees be

compensated for all hours worked at the full Massachusetts minimum wage, which became $13.50

per hour effective January 1, 2021. Mass. Gen. L. c. 151 § 1.

         101.   Defendant’s conduct, as set forth above, in failing to pay Plaintiff and

Massachusetts Class members the minimum wage which they earned as a result of their

employment, violates the Massachusetts Minimum Fair Wage Law, Mass. Gen. L. c. 151 §§ 1, 7.

This claim is brought pursuant to Mass. Gen. L. c. 151 § 20.

         102.   As a result of Defendant’s violation of the Minimum Fair Wage Law, Plaintiff and

Massachusetts Class members have incurred harm and loss in an amount to be determined at trial,

along with mandatory treble damages, attorney’s fees, and costs of litigation. Mass. Gen. L. c. 149

§ 150.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully seeks the following relief on behalf of herself and all

others similarly situated:

                a.     An order permitting this litigation to proceed as an FLSA collective action
                       pursuant to 29 U.S.C. § 216(b);

                b.     Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                       potential FLSA Collective Members;


                                                  15
       Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 16 of 17




              c.      An order permitting this litigation to proceed as a class action pursuant to
                      Fed. R. Civ. P. 23 on behalf of the Massachusetts Class;

              d.      Back pay damages (including unpaid overtime compensation, unpaid
                      spread of hours payments, and unpaid wages);

              e.      Prejudgment and post-judgment interest to the fullest extent permitted
                      under the law;

              f.      All compensatory damages due under the FLSA or Massachusetts law,
                      including lost wages, earnings, and other employee benefits, restitution, and
                      all other sums of money owed to Plaintiff and Class Members, together with
                      interest on these amounts;

              g.      Liquidated damages to the fullest extent permitted under the law;

              h.      Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted
                      under the law; and

              i.      Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands a trial by jury for all issues of fact.

Dated: May 7, 2021                            Respectfully submitted,

                                              /s/ Jason M. Leviton
                                              Jason M. Leviton (BBO# 678331)
                                              Nate Silver (BBO# 693968)
                                              BLOCK & LEVITON LLP
                                              260 Franklin Street, Suite 1860
                                              Boston, Massachusetts 02110
                                              Tel.: (617) 398-5600
                                              Fax: (617) 507-6020
                                              jason@blockleviton.com
                                              nate@blockleviton.com

                                              Shanon J. Carson, pro hac vice forthcoming
                                              Camille Fundora Rodriguez, pro hac vice
                                              forthcoming
                                              Alexandra K. Piazza, pro hac vice forthcoming
                                              Daniel F. Thornton, pro hac vice forthcoming
                                              BERGER MONTAGUE PC
                                              1818 Market Street, Suite 3600



                                                 16
Case 1:21-cv-10751-WGY Document 1 Filed 05/07/21 Page 17 of 17




                            Philadelphia, PA 19103
                            Tel.: (215) 875-3000
                            Fax: (215) 875-4620
                            scarson@bm.net
                            crodriguez@bm.net
                            apiazza@bm.net
                            dthornton@bm.net

                            Attorneys for Plaintiff and the Proposed Classes




                              17
